Citation Nr: 0907422	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine with disc bulges, bone 
spurs, facet joint disease, and arthritis.

3.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in October 
2008; a transcript is of record.

The Board notes that the issues of service connection for the 
cervical and thoracolumbar spine disabilities were developed 
on the basis of direct service connection only.  Any other 
theory of entitlement, including secondary service 
connection, was not contended by the appellant or developed 
by the RO and is not before the Board.   


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
degenerative disc disease of the cervical spine which began 
in or is due to any incident or event in active service.

2.  Resolving reasonable doubt in the Veteran's favor, 
degenerative disc disease of the thoracolumbar spine with 
disc bulges, bone spurs, facet joint disease, and arthritis 
has been shown to have its origins in military service.

3.  Resolving reasonable doubt in the Veteran's favor, 
scoliosis has been shown to have been aggravated in military 
service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Degenerative disc disease of the thoracolumbar spine with 
disc bulges, bone spurs, facet joint disease, and arthritis 
was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Scoliosis was aggravated in service.  38 U.S.C.A. §§ 
1131, 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006 VA sent the Veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2006 and 
December 2006 rating decisions, May 2007 SOC, and April 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided her with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not asserted or demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the May 2006 letter which VA 
sent to the Veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.")).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2008).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (a), (b) (2008).  Aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

A.  Service Connection for Degenerative Disc Disease of the 
Cervical Spine

The Veteran's service treatment records (STRs) do not show 
any complaints or treatment related to her cervical spine, 
although at August 1987 primary care she had mild tenderness 
with palpation on the left paracervical muscles.  An August 
1987 x-ray of the Veteran's spine did not show any 
abnormalities at the cervical level.

The post-service records show that the Veteran first 
complained of neck pain at July 1994 private treatment and 
that she was diagnosed with a muscle spasm.  Later in July 
1994, it was noted at private physical therapy treatment that 
the Veteran had had pain in her neck for one to one and a 
half years.  The Veteran had subsequent follow up physical 
therapy sessions before stopping in September 1994 because 
she felt that she would have pain for as long as she worked.  
In January 1995 the Veteran reported at private treatment 
that she had stress from her job, and she was diagnosed with 
stress, anxiety and depression as well as a muscle spasm in 
her neck secondary to stress.  At April 1997 treatment the 
Veteran reported upper back and neck pain, and the physician 
opined that she had chronic neck pain aggravated by stress.  
An April 1997 x-ray of the cervical spine showed that the 
vertebrae were normal.

A December 2003 MRI of the cervical spine showed a small 
broad based central and left paramedian disc protrusion at 
C5-C6 causing mild central spinal stenosis and mild to 
moderate left C5-C6 neural foraminal narrowing.  

The Veteran had a VA examination in July 2006 at which her 
claims file was reviewed.  She reported having back pain, 
weakness and fatigability.  The examiner diagnosed the 
Veteran with cervical spine degenerative disc disease and 
opined that the abnormalities of her neck were less likely 
than not related to military service and more likely 
represented age related degeneration.

A July 2006 MRI showed mild central spinal stenosis at C5-C6 
due to a combination of vertebral end plate osteophyte 
formations and probable component of broad based central and 
left paramedian disc protrusion with resulting mild ventral 
cord impingement, moderate left lateral recess, and left 
neural foramen stenosis.  Additional levels showed slight 
disc bulges without significant spinal stenosis.

Private treatment records show continuing complaints 
pertaining to the cervical spine thereafter in 2006, 2007 and 
2008. In December 2007 a physician noted that the Veteran had 
a cervical MRI in 2007 and had significant foraminal 
encroachment with osteophytosis, especially at C5-6 on the 
left and a central type protrusion at C4-5.  The Veteran was 
diagnosed with cervical foraminal stenosis.  The Veteran 
testified at the October 2008 hearing that it felt like there 
was a steel rod in her neck and that she had constant pain. 

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that her degenerative disc disease of the 
cervical spine is service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu, 
supra.  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, degenerative disc disease of the cervical spine 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.

The Board notes that the July 2006 VA examiner opined that 
the cervical degenerative disc disease was less likely than 
not related to military service and more likely represented 
age related degeneration.  The Veteran's STRs do not show any 
complaints or diagnoses related to her cervical spine, and 
cervical spine disc disease was first shown several years 
after service.  Although the record shows that she has a 
current cervical spine disorder, there is not any medical 
evidence of record that tends to show that it originated 
during or as a result of her active service.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.

Because the evidence preponderates against the claim of 
service connection for degenerative disc disease of the 
cervical spine, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Scoliosis and Degenerative Disc 
Disease of the Thoracic and Lumbar Spine with Disc Bulges, 
Bone Spurs, Facet Joint Disease, and Arthritis

The Veteran's STRs show that at an August 1984 pre-enlistment 
examination she was diagnosed with slight, asymptomatic 
dextroscoliosis.  At that time she indicated on a medical 
history report not having a history of recurrent back pain.  
An August 1987 x-ray of the spine showed an S-shaped 
curvature with dextroscoliosis of the thoracic spine and 
levoscoliosis of the lower thoracic, upper lumbar spine.  
Both curves had maximum angulations of 20 degrees, and no 
other bony abnormality was seen.  The Veteran had a 
consultation with an orthopedic surgeon in August 1987 at 
which she reported back pain that came and went, and she was 
diagnosed with mild scoliosis.  She reported in August1987 
that for two years she had had intermittent back pain in 
various areas of the back, and she had a full range of motion 
with flexion.  In October 1987 the Veteran reported increased 
back pain with sitting, running and lifting.  It was noted at 
October 1987 treatment that the Veteran's spine was tender to 
palpation.  November 1987 treatment notes indicate that she 
could not run or stand for a prolonged period secondary to 
increased lower back pain.  At September 1988 treatment she 
complained of low back pain, and in February 1989 she 
indicated recurrent back pain on a service separation medical 
history report.  X-ray in February 1989 showed moderate 
scoliosis.

The post-service private treatment records show that in 
December 1989 the Veteran had acute lower back pain that was 
treated with physical therapy.  At March 1990 treatment she 
reported a greater than two year history of back pain that 
increased with stress and decreased with exercise.  The 
Veteran had major limitations in lumbar flexion and extension 
with no radiating pain.  November 1990 x-rays of the thoracic 
and lumbar spine showed dextroscolisos of the mid thoracic 
spine of approximately 18 degrees and levoscoliosis of the 
upper lumbar spine of 12 degrees. 

At January 1997 private treatment the Veteran complained of 
pain in the side of her back.  In October 1997 she was 
diagnosed with low back pain secondary to a strain.  A June 
2001 bone density study report noted that the Veteran had 
lumbar spine scoliosis with associated degenerative 
changes/sclerosis.  

In May 2003 C.W.S., M.D. opined that the Veteran had fairly 
significant degenerative scoliosis of the thoracolumbar spine 
and a little forward tilt posture.  X-rays showed a collapse 
in scoliosis with marked degeneration at L3.  Dr. S felt 
there had been some change since 1987 but that it had not 
been "excessive."  On an August 2003 physical therapy 
evaluation it was noted that the Veteran had a 10 to 15 year 
history of low back pain with intermittent episodes.  She 
also had numbness and tingling in her low back in the same 
area as the pain.  

D.K., M.D., an orthopedic surgeon, noted at September 2003 
treatment that the Veteran had been diagnosed with scoliosis 
and had developed progressively worsening pain in her low 
back.  The symptoms were aggravated with bending or standing 
and walking, sitting, or lying down alleviated them.  She 
took Bextra and Vicodin for the pain.  Dr. K felt that x-rays 
showed that the thoracic scoliosis was unchanged from x-rays 
16 years ago, but that there were significant arthritic 
changes of the L3-4 facet joint and spurring at L2-3 on the 
right side.  A December 2003 lumbar MRI showed multilevel 
degenerative disc disease and disc bulges without significant 
central spinal stenosis and without definite evidence of 
nerve root impingement.  

In an April 2006 statement M.A.N. wrote that he had known the 
Veteran since 1989 and that she had always had problems with 
her back, limiting her ability to perform chores and play 
sports.  T.C.N. wrote in April 2006 that he had been married 
to the Veteran for approximately 17 years and that since the 
onset of their marriage she had had continuous back problems 
and pain.  In addition, there were episodes where the Veteran 
could not get out of bed for up to three days due to pain and 
he noted that her injections only provided temporary relief.  
In May 2006 Dr. K. treated the Veteran and reviewed new x-
rays.  His impression was degenerative disc disease of the 
lumbar spine, facet arthropathy, and scoliosis of the lumbar 
spine.  

The Veteran had a VA examination in July 2006 at which her 
claims file was reviewed, and it was noted that she served 
for two years as an aviation worker and ground crew member at 
Miramar.  She said that she could not remember any specific 
injury to her back while in service but that she had back 
pain since serving.  Her duties included bleeding hydraulic 
lines off of the top of airplanes, and as part of this she 
would have to jump down 12 to 14 feet.  X-rays of the 
thoracic spine showed rightward thoracic scoliosis with apex 
at T8-9, slight asymmetric disc deterioration, and small 
spurs on endplate margins at several mid and lower thoracic 
levels.  X-rays of the lumbar spine showed leftward lumbar 
scoliosis at L2-3, severe disc deterioration, and spurs.  

The examiner diagnosed the Veteran with degenerative disc 
disease at L2-3 and L3-4 and opined that it was more likely 
than not that the acceleration and development of the 
degenerative and arthritic changes of the lumbar spine were 
accelerated by military service.  In addition, he opined that 
it was more likely than not that the Veteran's complaints of 
low back pain were related to her military service.  He also 
felt that the Veteran's duties in service could have 
aggravated her scoliotic condition and predisposed her to the 
early development of arthritic changes, especially in the 
lumbar spine.  In a September 2006 examination report 
addendum, a VA physician who did not examine the Veteran 
opined that there was no evidence showing a worsening of her 
lumbar curvature during service and that it was less likely 
than not that her degenerative lumbar changes were due to 
scoliosis.  He felt that the Veteran's low back pain was 
predominantly due to lumbar arthritis but noted that there 
was a higher incidence of low back pain in those with 
scoliosis.

R.M., D.O. wrote in January 2008 that she is the Veteran's 
family physician and was aware of her chronic back pain and 
degenerative changes.  Dr. M felt that the Veteran's 
scoliosis was "quite severe," that she had premature 
degenerative changes, and that the problems were more likely 
than not a result of activities performed during military 
service.  In May 2008 Dr. M wrote that she had reviewed the 
Veteran's STRs and that her January 2008 statement remained 
"accurate and true."

The Veteran testified at the October 2008 hearing that she 
had had back problems since her discharge from the military.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for scoliosis and 
degenerative disc disease of the thoracolumbar spine with 
disc bulges, bone spurs, facet joint disease, and arthritis 
has been established.  The Board notes that although the 
Veteran was diagnosed with scoliosis when she entered 
service, she was asymptomatic and had never had recurrent 
back pain.  In addition, the STRs show that the Veteran was 
repeatedly treated for back pain during her active service.  
Moreover, while her preinduction examination referred to 
slight scoliosis, x-rays at service separation showed 
moderate scoliosis.  Therefore, the Board finds that her pre-
existing scoliosis was aggravated by her military service 
because there is not clear and unmistakable evidence that her 
increased back symptoms in service were due to a natural 
progression of her scoliosis.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The Board finds that there has been a continuity of 
symptomatology related to the Veteran's scoliosis and 
degenerative disc disease since her active service.  See 
38 C.F.R. § 3.303(b).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  The treatment records 
discussed above show that the Veteran was treated for her 
back pain during service and that she continues to be treated 
for the same symptomatology.   

The July 2006 VA examiner felt that it was more likely than 
not that the Veteran's complaints and problems related to her 
low back pain and the acceleration and development of 
degenerative disc disease were related to military service.  
Although the September 2006 report addendum by another 
physician stated that there is no evidence that her lumbar 
curvature was worsened during service and that her 
degenerative lumbar changes were due to scoliosis, he did not 
state that the there is no nexus between her present back 
disorder and the symptomatology she has had since service.

The statements from T.C.N. and M.A.N. both tend to show that 
the Veteran has had a continuity of symptomatology, although 
T.C.N.'s statement that the Veteran's Naval work accelerated 
her back problems cannot be given probative value because as 
a lay person he is not qualified to offer a medical opinion.  
See Grover, 12 Vet. App. at 112; Espiritu, 2 Vet. App. at 
492; Layno, 6 Vet. App. at 469; see also Falzone, 8 Vet. App. 
at 405.

The aggregate evidence raises reasonable doubt which must be 
resolved in the Veteran's favor.  Service connection is 
warranted for her scoliosis, which pre-existed her service 
but was aggravated therein, and for her degenerative disc 
disease of the thoracic and lumbar spine with disc bulges, 
bone spurs, facet joint disease, and arthritis.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for degenerative disc disease of the 
thoracic and lumbar spine with disc bulges, bone spurs, facet 
joint disease, and arthritis is granted.

Service connection for scoliosis is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


